Citation Nr: 1826579	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left leg varicose veins.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's prior representative, a private attorney, withdrew representation through a written statement sent to the Veteran in October 2014 (with a copy received by VA in July 2015).  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in this matter, and the Board proceeds with the understanding that the Veteran is appearing pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Board notes that the Veteran was last afforded a VA examination for his left leg varicose veins in October 2010.  In the Medical History section of the October 2010 VA examination report, the following findings were noted for the Veteran's varicose veins in his left upper and lower leg: edema was present but not persistent, and was relieved partially by elevation of the extremity, compression hosiery, and rest; skin discoloration was present and persistent; pain was present (including at rest) and constant; symptoms of aching, fatigue, throbbing, and a heavy feeling were present after prolonged walking or standing, and were relieved by elevation or compression hosiery; and ulceration was not present.  In the Physical Examination section of the October 2010 VA examination report, it was noted that his left lower extremity had no edema, no stasis pigmentation or eczema, and no ulceration at the time of that examination.

Thereafter, a February 2012 Air Force Base treatment record noted the Veteran's report of varicose vein pain on his legs.  In his June 2012 notice of disagreement, he asserted that the swelling in his left leg was "constant" due to his varicose vein condition in that leg.  However, VA treatment reports of record during the period of claim dating through June 2014 consistently documented that he had no edema in his extremities.  On his October 2014 VA Form 9, he asserted that his left "leg has edema most of the time, which is incompletely relieved by elevation."

On remand, after any outstanding treatment records have been obtained, a new VA examination must be scheduled in order to ascertain the current level of severity of the Veteran's left leg varicose veins, as there is an indication that the current record does not adequately reflect the severity of his condition.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records from June 2014 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA arteries and veins examination with a clinician with appropriate expertise in order to ascertain the severity of his left leg varicose veins.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to an initial rating in excess of 10 percent for left leg varicose veins.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

